Citation Nr: 1743711	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-25 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.


ORDER

Entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.


INTRODUCTION

The Veteran had active duty service from March 1977 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In January 2011, the Veteran testified before the undersigned regarding issues not currently on appeal.  In July 2011, the Board remanded the issue herein for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In August 2014, the Veteran was notified of a hearing scheduled for October 2014.  The Veteran did not appear or provide reasons for his absence.  In a January 2015 communication, the Veteran reported that he had been told to inquire about the October 2014 hearing.  

In June 2015, the Board remanded the issue herein for further development.  The Board found that, although the August 2010 private opinion was inadequate for lack of rationale, it triggered VA's duty to provide an examination and opinion.  See 38 U.S.C.A. § 5103A (West 2014).  The Board also noted that the Veteran may make a motion for a rescheduled hearing; however, no such motion was made.  The Veteran's daughter was afforded VA examinations (psychiatric and general medical) in August 2016. 


FINDINGS OF FACT

1.  The Veteran's daughter was born in September 1987 and turned 18 years old in September 2005.

2.  The Veteran's daughter did not become permanently incapable of self-support by reason of a mental or physical condition prior to turning 18 years old. 



CONCLUSION OF LAW

The criteria for entitlement to "helpless child" benefits have not been met.  See 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Veteran generally contends that his daughter was diagnosed with significant mental health issues prior to turning 18 years old and that these issues have caused her to be permanently incapable of self-support.  Specifically, the Veteran contended that his daughter is disabled, cannot work, and does not understand basic English.  See September 2009 VA Form 9.  Although the Board sympathizes with the Veteran and his daughter, the Board finds that entitlement to "helpless child" benefits is not warranted for the reasons discussed below. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of the 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing "helpless child" status, the claimant's condition subsequent to the 18th birthday is not for consideration; however, if a finding is made that a claimant was permanently incapable of self-support as of the 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis (whether there is improvement sufficient to render the claimant capable of self-support).  Id.  If the claimant is shown to be capable of self-support at age 18, then VA is not required to proceed.  Id.  

In this case, the Veteran's daughter was born in September 1987 and turned 18 years old in September 2005.  At age 15, the Veteran's daughter was diagnosed with depression after experiencing symptoms of depression, poor grades, trouble sleeping, mood swings, social isolation, weight gain due to eating when frustrated, and feelings of hopelessness around her family.  See February 2003 to May 2004 treatment records from Long Island College Hospital.  However, the February 2003 mental status examination revealed: neat and normal appearance; cooperative behavior; rapid speech without difficulty, mannerisms, or problems with expressive/receptive language; minimally depressed and angry mood; normal affect; goal-oriented thought process; average intelligence; intact memory for both recent and remote; no hallucinations (auditory, tactile, visual, or olfactory); no delusions; and no suicidal or homicidal ideation or plan.  Id.  Although a September 2010 letter from M.W. stated that the Veteran's daughter was first hospitalized at age 15, the submitted treatment records contradict that statement.  Treatment records from this time period document biweekly outpatient services (which ended when the Veteran's daughter stopped coming to appointments) and specifically note no hospitalizations.  Id.  At the August 2016, VA examination the Veteran's daughter reported no psychiatric hospitalization prior to 2009.  Physically, the Veteran's daughter reported migraines.  

Treatment records show heightened mental health symptoms from 2009 to 2011 (beginning at age 21), which required a mixture of voluntary and involuntary, psychiatric hospitalizations, medication, and other treatment.  See June 2009 to July 2009 treatment records from Moses H Cone Behavioral Health Center; July 2009 treatment records from Halifax Health; July 2009 to August 2009 treatment records from Stewart-Marchman-Act Behavioral Healthcare; October 2009 letter from S.S.; August 2010 Statement by the Veteran's mother; September 2010 Statement by the Veteran; September 2010 letter from M.W.; January 2011 treatment records from Stewart-Marchman-Act Behavioral Healthcare; September 2013 letter from M.W.; February 2016 Statement by the Veteran's daughter; March 2016 Statement by the Veteran. 

In August 2016, the Veteran's daughter was afforded two examinations (psychiatric and general medical).  During the psychiatric examination, the examiner assessed symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood; the examiner diagnosed unspecified bipolar disorder.  The Veteran's daughter reported that she: was in her third year of online college (working toward a bachelor's degree in human services); was in a year-long, significant relationship; had friends; and had maintained various jobs over the years (Olive Garden from February to November 2011; Kohl's retail for around one and a half years; Panera Bread for around 11 months; and, at the time of the examination, a part-time, Publix deli clerk for 3 months).  She reported that she had not received mental health treatment since 2011.  The examiner documented that the Veteran's daughter: arrived on time; was dressed and groomed appropriately; was cooperative; was oriented to person, place, time, and situation; had full affect and euthymic mood; had no abnormal motor movements or hand tremors; had normal speech had increased production of speech, but no pressured speech; had logical, goal-directed thought processes, although overdetailed at times; had adequate attention and concentration; had no evidence of major memory deficits, psychosis, or delusional beliefs; was not suspicious, paranoid, guarded, or evasive; denied suicidal and homicidal ideations; exhibited good insight and appropriate judgment; and exhibited no problems with her activities of daily living.  The examiner opined that the Veteran's daughter had "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  

During the general medical examination, the Veteran's daughter reported having headaches since childhood and recently diagnosed thyroid condition and intermittent numbness in both hands.  She explained that she always had headaches as a child, but they got worse with puberty and got even worse recently.  She described regular headaches two to three times per week and severe headaches in the right temple three times per month, lasting for two days.  She reported that she has never been evaluated for headaches, takes over the counter medicine, and "just lives with them."  Based on these examinations, the examiner opined that it was less likely than not that the Veteran's daughter became permanently incapable of self-support by reason of a mental or physical condition prior to attaining 18 years of age because there was no objective medical evidence supporting that conclusion.

The Board acknowledges the August 2010 opinion from K.V. that the Veteran's daughter was "incapable of self support prior to the age of 18," but as previously noted, it is inadequate because it lacks a rationale.  See Nieves-Rodriguez, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the value of a medical opinion depends on the rationale provided).  Further, this opinion contradicts the preponderance of the pre-September 2005 (pre-18th birthday) medical evidence, which indicated that, despite her depression and headaches, the Veteran's daughter still maintained the mental and physical capacity to continue with (and eventually finish) a high school-level program, before beginning college-level courses.  The Board highlights that, while her stretch of multiple mental health hospitalizations from 2009 to 2011 may have temporarily diminished her mental and physical capacity for self-support, these events occurred beyond her 18th birthday and were not permanent; as such, any decreased capacity during this time period does not factor into the analysis of whether she was permanently incapable of self-support prior to her 18th birthday.  

Also weighing against the claim is the record of employment and college attendance after age 18 and the finding that the Veteran's child was currently able to function independently.  A psychotic disorder was not identified until after the Veteran's child reached age 18.

In sum, the weight of the evidence is against a finding that the Veteran's daughter became permanently incapable of self-support prior to turning 18 years old (before September 2005), the Board finds that entitlement to "helpless child" benefits is not warranted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


